     Case 3:20-cv-03068-D-BT Document 4 Filed 11/17/20           Page 1 of 1 PageID 18



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SERGIO EDUARDO RAMIREZ                         §
GARCIA,                                        §
             Movant,                           §
                                               §
v.                                             §   No. 3:20-CV-3068-D
                                               §
UNITED STATES OF AMERICA,                      §
             Respondent.                       §

                                          ORDER

        After making an independent review of the pleadings, files, and records in this case,

and the findings, conclusions, and recommendation of the United States Magistrate Judge,

the court finds that the findings and recommendation of the magistrate judge are correct, and

they are adopted as the findings, conclusions, and recommendation of the court.

        It is, therefore, ordered that the findings, conclusions, and recommendation of the

United States Magistrate Judge are adopted. To the extent a certificate of appealability is

necessary, it is denied.

        SO ORDERED.

        November 17, 2020.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE
